         Case 1:20-cv-01630-JEB Document 74 Filed 07/26/21 Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 WHITMAN-WALKER CLINIC, INC., et al.,

                        Plaintiffs,

                v.                                    Case No. 1:20-cv-01630 (JEB)

 U.S. DEPARTMENT OF HEALTH AND
 HUMAN SERVICES, et al.,

                        Defendants.



               PLAINTIFFS’ MOTION TO LIFT STAY OF PROCEEDINGS

       Pursuant to Federal Rule of Civil Procedure 7(b) and Local Rule 7, and this Court’s July

19, 2021 Order, Plaintiffs Whitman-Walker Clinic, Inc. d/b/a Whitman-Walker Health; The

TransLatin@ Coalition; Los Angeles LGBT Center; Bradbury-Sullivan LGBT Community

Center; American Association of Physicians for Human Rights d/b/a GLMA: Health Professionals

Advancing LGBTQ Equality; AGLP: The Association of LGBTQ Psychiatrists; Dr. Sarah Henn;

Dr. Randy Pumphrey; Dr. Robert Bolan; and Dr. Ward Carpenter (collectively, “Plaintiffs”)

respectfully submit this motion to lift the stay of proceedings in this case.

                                        INTRODUCTION

       An indefinite stay of proceedings based on abstract promises from Defendants is neither

appropriate nor warranted, particularly when such a stay means denying Plaintiffs their day in

court and prolonging the very harms that forced Plaintiffs to bring this case. The health and

wellbeing of countless people is at stake and Defendants’ discomfort with having to defend the

indefensible is not a reason to deny Plaintiffs the judicial review that the Administrative Procedure

Act (“APA”) guarantees.
          Case 1:20-cv-01630-JEB Document 74 Filed 07/26/21 Page 2 of 19




       Defendants have the burden to show why a stay of proceedings is warranted. But they

never have moved for a stay or even attempted to show why a stay is needed. Instead, Defendants

have sought to turn Plaintiffs’ agreement to a brief stay of these proceedings to allow a new

administration time to get its bearings and assess how to proceed into an indefinite and sweeping

stay. Such a stay would amount to the denial of judicial review to Plaintiffs, their members, and

patients who are LGBTQ or have Limited English Proficiency. This case has been delayed long

enough.

       Vague promises to engage in rulemaking of an undetermined scope at an unspecified time

do not meet the requirements for a stay, particularly when Defendants cannot guarantee that the

rulemaking will address all or even some of Plaintiffs’ claims. Plaintiffs should not have to wait

years for the adjudication of their claims when the administrative action they challenge is harming

them now. A federal court in Massachusetts already found that an open-ended stay was not

warranted in a case involving a similar challenge to the Revised Rule. See Order, BAGLY v. HHS,

1:20-cv-11297-PBS (D. Mass. May 10, 2021) (ECF No. 48). This Court should do the same.

       Plaintiffs agreed to a limited stay to allow the new administration time to evaluate how to

proceed with the litigation and the Revised Rule. That time has passed. Because a continued stay

of proceedings risks harming Plaintiffs, their members, and their patients, as well as countless

others being denied nondiscriminatory access to health care, and because Defendants cannot

articulate a need for a stay, let alone how proceeding with this case will cause them hardship or

inequity, the Court should lift the stay.

                      FACTUAL AND PROCEDURAL BACKGROUND

       On June 19, 2020, the U.S. Department of Health and Human Services (“HHS”)

promulgated a rule entitled, “Nondiscrimination in Health and Health Education Programs or




                                                2
         Case 1:20-cv-01630-JEB Document 74 Filed 07/26/21 Page 3 of 19




Activities, Delegation of Authority,” 85 Fed. Reg. 37,160 (June 19, 2020) (to be codified at 42

C.F.R. pts. 438, 440, & 460 and 45 C.F.R. pts. 86, 92, 147, 155, & 156) (the “Revised Rule”).

Three days later, Plaintiffs filed their Complaint for Declaratory and Injunctive Relief alleging that

the Revised Rule was arbitrary and capricious, in excess of statutory authority, and not in

accordance with the law, in violation of the APA, 5 U.S.C. § 551 et seq., and it violates the Equal

Protection Guarantee and Due Process Clause of the Fifth Amendment, and the Free Speech and

Establishment Clauses of the First Amendment to the United States Constitution. (Dkt. 1.)

       Among the aspects of the Revised Rule that Plaintiffs challenged are:

           •   The elimination of the definition of “on the basis of sex,” which included gender

               identity and sex stereotyping.

           •   The elimination of provisions specifically requiring covered entities to treat

               individuals consistent with their gender identity and prohibiting covered entities

               from having or implementing “a categorical coverage exclusion or limitation for all

               health care services related to gender transition.”

           •   The importation of broad and sweeping exemptions for discrimination based on

               personal religious or moral beliefs, including Title IX’s religious exemption.

           •    The elimination of the notice and critical language-access requirements that the

               2016 Rule implemented for patients with Limited English Proficiency.

           •   The limitation on the scope of Section 1557 by narrowing the entities subject to

               Section 1557, such as certain health insurers.

           •   The elimination of gender identity and sexual orientation protections in unrelated

               regulations.

           •   The elimination of protections related to discrimination on the basis of association.



                                                  3
         Case 1:20-cv-01630-JEB Document 74 Filed 07/26/21 Page 4 of 19




           •   The elimination of a unitary legal standard and enforcement mechanism under

               Section 1557 and the explicit recognition of private rights of action and the

               availability of compensatory damages under Section 1557.

       On July 9, 2020, Plaintiffs moved for a preliminary injunction based on the irreparable

harm caused by the Revised Rule. (Dkt. 29.) On September 2, 2020, the Court issued a

memorandum opinion preliminarily enjoining Defendants “from enforcing the repeal of the 2016

Rule’s definition of discrimination ‘[o]n the basis of sex’ insofar as it includes “discrimination on

the basis of ... sex stereotyping … [and] from enforcing its incorporation of the religious exemption

contained in Title IX.” Whitman-Walker Clinic v. U.S. Dep’t of Health & Human Servs., 485 F.

Supp. 3d 1, 64–65 (D.D.C. 2020) (Dkt. 56).

       On September 29, 2020, Defendants moved to dismiss some, though not all, of Plaintiffs’

claims. (Dkt. 57.) The briefing on Defendants’ partial motion to dismiss was completed on

January 19, 2021. (Dkt. 69.)

       On January 20, 2021, President Joseph R. Biden was sworn in as the 46th President of the

United States. That same day, President Biden issued an executive order setting forth the policy

that consistent with Bostock v. Clayton Cty., Georgia, 140 S. Ct. 1731 (2020), “laws that prohibit

sex discrimination — including Title IX of the Education Amendments of 1972, as amended (20

U.S.C. 1681 et seq.) … — prohibit discrimination on the basis of gender identity or sexual

orientation.”1 President Biden ordered the head of each federal agency to “consider whether to

revise, suspend, or rescind such agency actions, or promulgate new agency actions, as necessary



1
 Exec. Order 13988 on Preventing and Combating Discrimination on the Basis of Gender Identity
or Sexual Orientation (Jan. 20, 2021), available at https://www.whitehouse.gov/briefing-
room/presidential-actions/2021/01/20/executive-order-preventing-and-combating-discrimination-
on-basis-of-gender-identity-or-sexual-orientation/.


                                                 4
         Case 1:20-cv-01630-JEB Document 74 Filed 07/26/21 Page 5 of 19




to fully implement statutes that prohibit sex discrimination,” and to report a plan for doing so

within 100 days. A few days later, President Biden issued an additional executive order setting

forth the administration’s policy supporting the Affordable Care Act (“ACA”) and ordering

agencies to examine policies that, among other things, undermine protections for people with

preexisting conditions, undermine health insurance markets, or could present unnecessary barriers

to access for ACA coverage.2

       Accordingly, on February 16, 2021, Plaintiffs joined Defendants’ request for a limited stay

of proceedings “while new leadership at the U.S. Department of Health and Human Services

(“HHS”) evaluates the issues this case presents, especially in light of the President’s Executive

Order on Preventing and Combating Discrimination on the Basis of Gender Identity or Sexual

Orientation.” (Dkt. 70 at 1.) The parties’ joint motion asked the Court to “stay further district court

proceedings pending the new administration’s review of this litigation and the rule being

challenged because that review may result in changes that render it unnecessary for the court to

resolve the jurisdictional and merits issues presented in this case or, at the very least, narrow those

issues significantly.” (Id. at 3 (emphasis added).) The parties agreed that as part of the limited

stay, they would file a status report no later than May 14, 2021, that would describe the status of

the agencies’ review and propose a plan for further proceedings. (Dkt. 70 at 3.) That same day,

the Court issued the stay and directed the parties to file a joint status report by May 14, 2021.

       On May 10, 2021, HHS announced a “Notification of Interpretation and Enforcement of

Section 1557 of the Affordable Care Act and Title IX of the Education Amendments Act of 1972,”

86 Fed. Reg. 27,984, 27,984 (May 25, 2021), which sets forth the policy that HHS will now


2
  Exec. Order 14009 on Strengthening Medicaid and the Affordable Care Act (Jan. 28, 2021),
available         at:                  https://www.whitehouse.gov/briefing-room/presidential-
actions/2021/01/28/executive-order-on-strengthening-medicaid-and-the-affordable-care-act/.


                                                  5
         Case 1:20-cv-01630-JEB Document 74 Filed 07/26/21 Page 6 of 19




interpret and enforce Section 1557 of the ACA to prohibit discrimination on the basis of sexual

orientation and gender identity.

       On May 11 and 13, 2021, counsel for Plaintiffs and Defendants met and conferred

regarding the status of the litigation and the status report due on May 14, 2021. Defendants advised

that HHS intended to engage in rulemaking under Section 1557. Plaintiffs noted that although

HHS’s intent to engage in rulemaking was a welcome development, the 2020 Revised Rule would

continue to cause harm as long as it remained in place. Plaintiffs suggested that Defendants

consider taking steps that could ameliorate at least some of the harms from the Revised Rule’s

provisions while the rulemaking ran its course. Counsel for Defendants at the U.S. Department of

Justice stated that HHS would need time to consider the proposal. The parties agreed it made sense

to set a deadline for another status report, but disagreed about what that deadline should be.

       On May 14, 2021, the parties filed their status report. (Dkt. 71). Defendants reported that

“new leadership began arriving at the U.S. Department of Health and Human Services (‘HHS’)

and the U.S. Department of Justice on January 20, 2021 and have been reassessing the issues that

this case presents.” (Id. at 1.)    According to Defendants, “HHS’s reassessment remain[ed]

ongoing” as of May 14, 2021. (Id. at 1.) Defendants cited the steps the Biden administration had

taken and reported that HHS intended to engage in rulemaking under Section 1557. But they made

no promises as to the timing of any future rulemaking. (Id. at 2.) Defendants requested that the

Court order the parties to file another status report 90 days later “[i]n light of Defendants’ ongoing

reassessment of the challenged rule and the developments discussed above.” (Id.)

       Plaintiffs explained that although they appreciated the steps that the administration had

taken to date and its intent to engage in rulemaking under Section 1557, Plaintiffs opposed a

continued and prolonged stay of proceedings given the uncertain timeline of the rulemaking and




                                                  6
         Case 1:20-cv-01630-JEB Document 74 Filed 07/26/21 Page 7 of 19




its undefined scope. (Id. at 3-5.) Plaintiffs also explained they had asked Defendants to consider

taking measures that could ameliorate at least some of the ongoing harm while HHS engaged in

rulemaking. (Id. at 6.) Plaintiffs “agree[d] that this case should remain stayed for a limited period

of 30 days to permit Defendants to explore [such] alternatives and provide details of their intended

rulemaking.” (Id.)

       On May 17, 2021, the Court ordered the stay to remain in place and directed the parties to

file a new status report by July 16, 2021. (Dkt. 72.)

       On July 16, 2021, the parties filed a second status report. (Dkt. 73.) In the second status

report, Defendants once again requested a continued and indefinite stay of proceedings based on

their intention to engage in rulemaking under Section 1557 (which they now anticipate will lead

to a Notice of Proposed Rulemaking in early 2022) and the limited remedial actions the

administration has taken to date. (Id.) Plaintiffs opposed Defendants’ request, noting that

Defendants were attempting to convert the agreed-upon time for “reassessment” into an indefinite

stay and they had not carried their burden for requesting such a stay. (Id.)

       On July 19, 2021, the Court directed Plaintiffs to file a motion to lift the stay and set forth

a briefing schedule. (Dkt. 74.)

                                   STANDARD OF REVIEW

         A “federal district court ‘has broad discretion to stay proceedings as an incident to its

power to control its own docket,’” Ctr. for Biological Diversity v. Ross, 419 F. Supp. 3d 16, 20

(D.D.C. 2019) (quoting Clinton v. Jones, 520 U.S. 681, 706 (1997)). However, “[t]he power to

issue a stay is cabined.” Asylumworks v. Mayorkas, No. 20-CV-3815 (BAH), 2021 WL 2227335,

at *4 (D.D.C. June 1, 2021). “In considering a stay, courts must ‘weigh competing interests and

maintain an even balance between the court’s interests in judicial economy and any possible




                                                 7
         Case 1:20-cv-01630-JEB Document 74 Filed 07/26/21 Page 8 of 19




hardship to the parties.” Nat’l Indus. for Blind v. Dep’t of Veterans Affs., 296 F. Supp. 3d 131,

137 (D.D.C. 2017) (quoting Belize Soc. Dev. Ltd. v. Gov’t of Belize, 668 F.3d 724, 732–33 (D.C.

Cir. 2012)). The “proponent of a stay bears the burden of establishing its need,” Clinton, 520 U.S.

at 708, and a “court’s stay order must be supported by a balanced finding that such need overrides

the injury to the party being stayed.” Ctr. for Biological Diversity, 419 F. Supp. 3d at 20. “If

there is even a fair possibility that a stay would adversely affect another party, the movant for the

stay must demonstrate a clear case of hardship or inequity in being required to go forward.” Nat’l

Indus. for Blind, 296 F. Supp. 3d at 137–38 (quotations omitted).

       The same court that imposes a stay also has the “inherent power and discretion” to lift its

own stay order. Marsh v. Johnson, 263 F. Supp. 2d 49, 52 (D.D.C. 2003); see also Liff v. Off. of

Inspector Gen., U.S. Dep’t of Labor, No. 14-1162 (JEB), 2016 WL 4506970, at *2 (D.D.C. Aug.

26, 2016). When “circumstances have changed such that the court’s reasons for imposing the stay

no longer exist or are inappropriate, the court may lift the stay sua sponte or upon motion.” Marsh,

263 F. Supp. 2d at 52; see also Liff, 2016 WL 4506970, at *2.

                                          ARGUMENT

I.     THE LIMITED STAY OF PROCEEDINGS SHOULD BE LIFTED AND
       DEFENDANTS’ REQUEST FOR AN INDEFINITE STAY SHOULD BE DENIED.

       The parties agreed to a limited stay to allow the new administration time to evaluate the

litigation and the Revised Rule. That reassessment period has passed. The new administration

has had six months to evaluate how to proceed. The limited stay no longer is appropriate or

warranted and should be lifted.

       In addition, Defendants have failed to support their new request for an indefinite stay of

this proceeding. As the party seeking a stay, they “bear[] the burden of establishing [the] need [for

a stay], and specifically of making out a clear case of hardship or inequity in being required to go



                                                 8
         Case 1:20-cv-01630-JEB Document 74 Filed 07/26/21 Page 9 of 19




forward, if there is even a fair possibility that the stay for which [they] pray[] will work to damage

someone else.” Asylumworks, 2021 WL 2227335, at *4. Defendants have not met their burden.

        Defendants ask the Court to indefinitely stay these proceedings because (1) they intend to

engage in a rulemaking in the future that may address some, all, or none of the issues identified in

Plaintiffs’ Complaint, and (2) the administration has adopted a policy, consistent with the dictates

of Bostock, 140 S. Ct. 1731, that discrimination on the basis of sex includes discrimination on the

basis of sexual orientation and gender identity. Neither reason provides a sufficient basis to stay

this case indefinitely.

            A. Defendants’ Intent to Engage in Rulemaking in the Future Does Not Warrant
               an Indefinite Stay.

        Defendants’ request for an indefinite stay because they are working “to promulgate a new

Section 1557 Rule” is not sufficient to justify staying this case indefinitely. (Dkt. 73 at 2.)

        As an initial matter, Defendants have not guaranteed (and cannot guarantee) that a

rulemaking will proceed on any particular timeline. They reported to the Court on July 16, 2021

that HHS “anticipates issuing a Notice of Proposed Rulemaking in early 2022”— at least a year

into the new administration. (Dkt. 73 at 3.) After issuing the notice, HHS will need to provide the

public adequate time to comment, consider the comments it receives, and prepare a final rule. In

the two previous rulemakings under Section 1557, HHS issued final rules between eight months

and a year after issuing the NPRM.3

        In addition, Defendants have not yet defined the scope of any future rulemaking.

Defendants therefore cannot provide any clarity as to whether or how the rulemaking will affect


3
 See Notice of Proposed Rulemaking, Nondiscrimination in Health Programs and Activities, 80
Fed. Reg. 54,172 (Sept. 8, 2015); Final Rule, Nondiscrimination in Health Programs and
Activities, 81 Fed. Reg. 31,376 (May 18, 2016); Notice of Proposed Rulemaking,
Nondiscrimination in Health Programs and Activities, 84 Fed. Reg. 27,846 (June 14, 2019); Final
Rule, Nondiscrimination in Health Programs and Activities, 85 Fed. Reg. 37,160 (June 19, 2020).


                                                  9
        Case 1:20-cv-01630-JEB Document 74 Filed 07/26/21 Page 10 of 19




Plaintiffs’ claims or ameliorate the ongoing harms to Plaintiffs or the public at large. Defendants’

announced intention to engage in a rulemaking also fails to address or remedy portions of the

Revised Rule that Plaintiffs challenge and that remain in effect today, such as (1) the narrowing of

the scope of entities required to comply with Section 1557 such that certain health insurers that

receive federal financial assistance no longer are required to comply with Section 1557’s anti-

discrimination mandate under the regulations; (2) the elimination of language access protections

(including notice and tag line requirements); and (3) the elimination of nondiscrimination

regulatory protections contained in unrelated HHS regulations, among others outlined above.

These provisions continue to harm Plaintiffs and countless others, including Plaintiffs’ members

and patients who are LGBTQ or have Limited English Proficiency.            Indeed, except for some

limited provisions pertaining to the Revised Rule’s elimination of the definition of “on the basis

of sex” and its incorporation of Title IX’s religious exemption, the rest of the Revised Rule is in

effect today. See Walker v. Azar, No. 20CV2834FBSMG, 2020 WL 6363970, at *4 (E.D.N.Y.

Oct. 29, 2020) (clarifying that scope of court’s preliminary injunction covers “the repeal of the

2016 Rule’s definition of ‘on the basis of sex,’ ‘gender identity,’ and ‘sex stereotyping’ set forth

in 45 C.F.R. § 92.4” and “the repeal of 45 C.F.R. § 92.206,” which requires health providers to

treat individuals consistent with their gender identity.); Whitman-Walker Clinic v. U.S. Dep’t of

Health & Human Servs., 485 F. Supp. 3d 1, 64–65 (D.D.C. 2020) (“HHS will be preliminarily

enjoined from enforcing the repeal of the 2016 Rule’s definition of discrimination ‘[o]n the basis

of sex’ insofar as it includes “discrimination on the basis of ... sex stereotyping. . . . [and] from

enforcing its incorporation of the religious exemption contained in Title IX.”).

       Defendants have not said and indeed cannot say if the proposed rulemaking they intend to

engage in at some point in the future will address the various aspects of the Revised Rule Plaintiffs




                                                 10
        Case 1:20-cv-01630-JEB Document 74 Filed 07/26/21 Page 11 of 19




have challenged. That alone is a sufficient reason to deny the open-ended stay Defendants request.

A court in this district recently denied a proposed stay of proceedings under similar circumstances

because it was “premised on speculative administrative changes … that may fall far short of

providing any relief sought by plaintiffs.”     Asylumworks, 2021 WL 2227335, at *5.           The

Asylumworks court noted that “neither DHS’ tentative plan nor defendants’ filings in th[e] case

provide any indication that DHS plans to alter or repeal either of these rules and thus exposes

defendants’ argument that the rulemaking ‘may moot or reshape the claims in this case’ as entirely

theoretical.” Id. The same is true here.

       Other courts in this district similarly have denied requests to stay proceedings in APA cases

that are based solely on the prospect of proposed rulemaking. For example, in García v. Acosta,

393 F. Supp. 3d 93 (D.D.C. 2019), the court denied a stay, finding that “[i]n light of the

uncertainties regarding the contemplated NPRM … , and the risk that the existing policy and

practice … will cause Plaintiffs concrete harm in the near future, the balance of equities tips

decidedly against staying the litigation.” Id. at 110. The García court further noted that “the

interests of judicial economy,” by themselves, are “not enough, especially where it is not certain

that the proposed rulemaking will moot the case.” Id. (cleaned up). And in Consumers Union of

U.S., Inc. v. Miller, 84 F.R.D. 240 (D.D.C. 1979), the court denied a stay after concluding that

“[t]he possibility of rescission or modification is not enough to preclude judicial review.” Id. at

243. The court observed that “[w]hile the amendment remains in effect, it presents the legal issues

of whether it was properly promulgated.” Id.

       This Court was presented with a similar situation in Center for Biological Diversity v. Ross,

419 F. Supp. 3d 16 (D.D.C. 2019), and denied a stay of proceedings even though administrative

proceedings that could potentially moot the case were already underway. The Court observed that




                                                11
         Case 1:20-cv-01630-JEB Document 74 Filed 07/26/21 Page 12 of 19




the possibility of the issuance of a proposed new rule prior to the final adjudication of the case “is

ultimately unavailing” because “it is not clear how issuing a new [proposed rule] at least nine

months from now will alleviate the interim harm.” Id. at 21. In terms of judicial economy, the

Court noted that the defendant agency “would have to fully remedy each of Plaintiffs’ claims …

in order to render them moot,” and that, “of course, the Service cannot now commit to the

conclusion it will reach.” Id. at 23. The same holds true here, where Plaintiffs have challenged

multiple aspects of the Revised Rule.

       There is a “strong presumption in favor of judicial review of agency actions.” Abbott

Laboratories v. Gardner, 387 U.S. 136, 140 (1967). “The fact that a law may be altered in the

future has nothing to do with whether it is subject to judicial review at the moment.” Appalachian

Power Co. v. EPA, 208 F.3d 1015, 1022 (D.C. Cir. 2000). Defendants’ abstract promises about

rulemaking of an unspecified scope at an undetermined time are insufficient to stay this case and

deny Plaintiffs their day in court.

       B.      The Limited Administrative Actions the Administration Has Taken Do Not
               Justify an Indefinite Stay.

       Defendants’ second justification for the indefinite stay—the May 2021 “Notification of

Interpretation and Enforcement of Section 1557 of the Affordable Care Act and Title IX of the

Education Amendments Act of 1972,” 86 Fed. Reg. 27,984, 27,984—relates, at best, to only one

of the multiple aspects of the Revised Rule that Plaintiffs have challenged—i.e., the removal of

the definition of “on the basis of sex” from the Rule. It does not address other provisions Plaintiffs

have challenged. And it does not eliminate the reasons why LGBTQ Americans currently “fear

discrimination in the hands of their health programs and activities receiving federal financial

assistance” (Dkt. 73 at 2), because Defendants cannot enforce Section 1557 against some health




                                                 12
        Case 1:20-cv-01630-JEB Document 74 Filed 07/26/21 Page 13 of 19




insurers that discriminate against LGBTQ people due to the Revised Rule’s unlawful narrowing

of covered entities.

II.    DEFENDANTS HAVE FAILED TO SHOW HOW MOVING FORWARD WILL
       CAUSE THEM HARDSHIP OR INEQUITY.

       To date, Defendants also have made no attempt to articulate how moving forward with this

case will cause them hardship or inequity, let alone made out a clear case as they are required to

do. That Defendants will be required to expend resources on litigation does not suffice. Agencies

and officials who seek to stay APA proceedings cannot demonstrate the required harm simply

because they will be required to expend resources they would not have to expend if the matter

were stayed. Ctr. for Biological Diversity, 419 F. Supp. 3d at 21 (describing this position as

“hold[ing] no water”). As this Court has noted, “being required to defend a suit, without more,

does not constitute a clear case of hardship or inequity.” Id. (cleaned up); see also Asylumworks,

2021 WL 2227335, at *6 (“[D]efendants fail to show that, absent a stay, the agency would suffer

any hardship, save for the expenditure of resources in proceeding with the litigation … That burden

of litigation is wholly insufficient to warrant a stay.”). “This is ‘particularly true of counsel for

the United States, the richest, most powerful, and best represented litigant to appear before the

Court.’” Ctr. for Biological Diversity, 419 F. Supp. 3d at 21 (quoting Greenlaw v. United States,

554 U.S. 237, 244 (2008) (alterations omitted)).4




4
  Defendants also cannot rely on the fact that lifting the stay could ultimately lead to an order that
requires them to produce the administrative record for the Revised Rule. See generally Dkt. 58,
60, & 62 (briefing on Plaintiff’s motion to compel production of the administrative record); Dkt.
65 (order declining to compel Defendants to produce the administrative record while their motion
to dismiss is pending). Defendants would not face any hardship if they were to be ordered to
produce the record because they have already compiled it and produced it to the plaintiffs in New
York v. U.S. Department of Health & Human Services, No. 1:20-cv-05583 (S.D.N.Y.).


                                                 13
         Case 1:20-cv-01630-JEB Document 74 Filed 07/26/21 Page 14 of 19




       Defendants understandably may be uncomfortable with defending the Revised Rule and

the positions they may have to take. Indeed, the current Secretary of Health and Human Services

Xavier Becerra filed a multi-state lawsuit against the Defendants challenging the Revised Rule

when he was California’s Attorney General and raised similar claims to the ones Plaintiffs make

here. See Compl., New York v. U.S. Dep’t of Health & Human Servs., No. 1:20-cv-05583

(S.D.N.Y. filed July 20, 2020). But such discomfort is not enough to justify a stay under the

circumstances here, where the Plaintiffs continue suffer harm. Cf. Ctr. for Biological Diversity,

419 F. Supp. 3d at 22.

III.   A STAY RISKS HARMING PLAINTIFFS, THEIR MEMBERS, AND THEIR
       PATIENTS.

       In deciding whether to impose a stay, a court is required to consider any possible hardship

to the parties and should deny a stay “[i]f there is even a fair possibility that a stay would adversely

affect another party.” Nat’l Indus. for Blind, 296 F. Supp. 3d at 137 (cleaned up). Here, a

continued stay would prolong the harms that the Revised Rule has and continues to impose upon

Plaintiffs, their patients, and their members every day it remains in effect.

       For example, Plaintiffs’ complaint specifically alleges the economic injuries the health care

provider plaintiffs will suffer as a result of the Revised Rule’s narrowing of covered entities under

Section 1557. The May 2021 Notice of Interpretation does not address that injury. Plaintiffs also

allege the Revised Rule will “result in a reduction in coverage and access to medically necessary

health care for transgender and gender nonconforming patients” and this “[i]ncreased

discrimination by health insurance plans will harm plaintiffs and the patients and individuals whom

they serve.” (Compl. ¶¶ 215, 216.) Specifically, “Plaintiffs that provide health care services will

face increased costs because many private and public plans will refuse to cover medically

necessary procedures” and “Plaintiffs, in turn, will be forced to either cover the costs of these



                                                  14
        Case 1:20-cv-01630-JEB Document 74 Filed 07/26/21 Page 15 of 19




medically necessary procedures, or turn away LGBTQ patients who need these services but cannot

afford to pay for them out of pocket.” (Id. ¶ 216.)

       The record evidence documents these injuries. For example, plaintiff Whitman-Walker

“has large numbers of patients who require gender affirming care, including hormone therapy and

affirming, supportive mental health services.” (ECF No. 29-3 (Shafi Decl.) ¶ 35.) Its CEO

Naseema Shafi has explained that the “narrowing of covered entities under Section 1557 will result

in discrimination against LGBTQ patients, who already face disproportionate barriers to accessing

appropriate care” (id. ¶ 28), and to “the extent that the Revised Rule results in insurance plans and

insurance companies reducing their coverage of such therapies, Whitman-Walker itself—as well

as [its] patients—will be directly harmed by reduced reimbursements.” (Id. ¶¶ 28, 35.) The Court

has recognized this type of economic injury as sufficient to confer standing. See Whitman-Walker,

2020 WL 5232076, at *16.

       The Revised Rule’s narrowing of covered entities, particularly when it comes to health

insurers, already is leading to an expansion of categorical exclusions of coverage and denials of

care for LGBTQ patients. For example, insurers are relying on the Revised Rule’s narrowing of

covered entities to justify their deviation from Section 1557’s nondiscrimination requirements.

See, e.g., Mem. in Support of Def.’s Mot. to Dismiss, Fain v. Crouch, No. 3:20-cv-00740 (S.D.

W. Va. Filed Jan. 11, 2021) (ECF No. 21), at 6-7 (relying on the Revised Rule to argue The Health

Plan of West Virginia is not a covered entity under Section 1557 of the ACA); Br. in Support of

Defs.’ Mot. for J. on the Pleadings on Count III, T.S. v. Heart of Cardon, LLC, No. 1:20-cv-01699-

TWP-TAB (S.D. Ind. filed Oct. 20, 2020) (ECF No. 37), at 6; Br. of Appellant, Kadel v. N. C.

State Health Plan, No. 20-1409 (4th Cir. filed July 30, 2020) (Doc. No. 27), at 21 (arguing the




                                                 15
         Case 1:20-cv-01630-JEB Document 74 Filed 07/26/21 Page 16 of 19




“restrictions of § 1557 do not, as of the latest interpretation from HHS, apply to the State Health

Plan at all”).

        Plaintiffs have asserted similar harms from the Revised Rule’s elimination of the

prohibition on categorical exclusions—namely, they “will obtain reduced reimbursements from

insurers that scale back their coverage of such treatment.” Whitman-Walker Clinic, Inc. v. U.S.

Dep’t of Health & Hum. Servs., 485 F. Supp. 3d 1, 29 (D.D.C. 2020). This Court already has

recognized that “[a]n order restoring the 2016 Rule’s prohibition on categorical coverage

exclusions … would redress Plaintiffs’ injury.” Id. at 30. These harms are occurring right now. A

review of health insurance plans for the year 2021 shows that for the first time since the ACA was

enacted, “a significant increase relative to prior years” of plans containing categorical exclusions

for coverage of gender affirming health care. See Out2Enroll, Summary of Findings: 2021

Marketplace Plan Compliance with Section 1557 (Nov. 2020), at 1, https://perma.cc/6W53-

9YGH. And, in litigation filed since the Revised Rule went into effect, health insurers have argued

that “current HHS regulations explicitly permit categorical exclusion of gender-affirming

treatments.” Mot. to Dismiss, C.P. v. Blue Cross Blue Shield of Ill., No. 3:20-cv-06145-RJB (W.D.

Wash. filed Feb. 25, 2021) (ECF No. 17).

        The harms from the Revised Rule’s elimination of language access protections, such as the

notice and tagline requirements, also continue while the Revised Rule is in effect. This Court

already has recognized that “an order restoring the 2016 Rule’s notice and tagline requirement

would redress Plaintiffs’ injury because covered entities would once again be required to provide

them.” Whitman-Walker Clinic, 485 F. Supp. 3d at 31. That is because the Revised Rule results

in Plaintiffs having to provide “costlier and more difficult treatment,” since “inadequate care

elsewhere leads to increased patient demand, as well as a patient pool with conditions that are




                                                16
          Case 1:20-cv-01630-JEB Document 74 Filed 07/26/21 Page 17 of 19




increasingly advanced at diagnosis and less responsive to treatment.” Id. at 30. “The elimination

of notice and tagline provisions once again perpetuates these concrete harms.” Id. In addition, the

Revised Rule’s elimination of language-access protections continues to harm patients whose

Limited English Proficiency may pose a meaningful barrier to accessing timely testing, vaccines,

treatment, and contact-tracing services during the ongoing COVID-19 public health emergency.

See Nat’l Health Law Program, Administrative Complaint regarding discriminatory provision of

COVID-19 services to persons with limited English proficiency, Office of Civil Rights, U.S. Dep’t

of Health & Human Servs. (filed Apr. 30, 2021), available at https://healthlaw.org/wp-

content/uploads/2021/04/OCR-LEP-Complaint-4-30-21-for-publication.pdf.

          The promise of abstract rulemaking at some point in the future does nothing to address

these harms, among others, which are happening now. A rulemaking can take years. Indeed, the

2016 Rule pertaining to Section 1557 was first proposed on September 8, 2015, following a

Request for Information published in the Federal Register to solicit information on issues arising

under Section 1557 on August 1, 2013. See 81 Fed. Reg. 31,376, 31,376 (2016). The 2016 Rule

was then finalized on May 18, 2016. Id. Similarly, the Revised Rule was first proposed on June

14, 2019, and was not finalized until June 19, 2020. See 85 Fed. Reg. 37,160, 37,160- 37,161

(2020).

          Although HHS has indicated it anticipates issuing a notice of proposed rulemaking in

“early 2022” (Dkt. 73 at 3), it has not offered any guarantees and this timeline may be unrealistic.

(Among other things, the new administration has been in place for more than six months, but a

permanent director of HHS’s Office of Civil Rights has yet to be named.) And even if HHS were

to meet its target date for issuing a notice of proposed rulemaking, it could take a year or more to

issue a final rule. A stay is inappropriate in such circumstances. See Asylumworks, 2021 WL




                                                17
        Case 1:20-cv-01630-JEB Document 74 Filed 07/26/21 Page 18 of 19




2227335, at *5 (denying a similar request to stay litigation where the agency “did not anticipate a

final rule until June 2022, a year from now barring potential delays” and where “plaintiffs would

continue to be subject to the challenged rules” during that period “without any resolution of their

claims that these rules are unlawful”); cf. United States v. Philip Morris USA Inc., 841 F. Supp. 2d

139, 141 (D.D.C. 2012) (observing that a stay of a year or more “would be both lengthy and

indefinite”). Plaintiffs should not have to stand by and wait while HHS engages in years of

administrative debate, consideration, and processes. Plaintiffs filed this action to obtain relief for

the very real harms they are suffering now as a result of the Revised Rule.

       In sum, there exists more than “a fair possibility” Plaintiffs will be affected adversely if the

stay remains in place. Nat’l Indus. for Blind, 296 F. Supp. 3d at 137. Defendants therefore bear

the burden to demonstrate “a clear case of hardship or inequity in being required to go forward.”

Asylumworks, 2021 WL 2227335, at *4. They have not met this burden.

                                          CONCLUSION

       For the reasons stated above, Plaintiffs respectfully request that the Court lift the stay of

proceedings in this case and deny Defendants’ request for an open-ended, indefinite stay.5

       Dated this 26th day of July, 2021.




5
  Pursuant to Local Rule 7(m), counsel for plaintiffs consulted with counsel for Defendants in
advance of filing this motion. Defendants oppose the relief requested herein.


                                                 18
        Case 1:20-cv-01630-JEB Document 74 Filed 07/26/21 Page 19 of 19




Respectfully submitted,

 LAMBDA LEGAL DEFENSE                              JENNER & BLOCK LLP
 AND EDUCATION FUND, INC.

 By:    /s/ Omar Gonzalez-Pagan                    By:    /s/ Laurie Edelstein
 OMAR GONZALEZ-PAGAN*                              LAURA (LAURIE) J. EDELSTEIN*
 ogonzalez-pagan@lambdalegal.org                   LEdelstein@jenner.com
 LAMBDA LEGAL DEFENSE                              JENNER & BLOCK LLP
 AND EDUCATION FUND, INC.                          455 Market Street, Suite 2100
 120 Wall Street, 19th Floor                       San Francisco, CA 94105
 New York, NY 10005                                Phone: (628) 267-6800
 Phone: (212) 809-8585                             Fax: (628) 267-6859
 Fax: (212) 809-0055
                                                   STEPTOE & JOHNSON LLP
 KAREN LOEWY**
 kloewy@lambdalegal.org                            By:     /s/ Johanna Dennehy
 LAMBDA LEGAL DEFENSE                              JOHANNA DENNEHY
 AND EDUCATION FUND, INC.                          (D.C. Bar No. 1008090)
 1776 K Street, N.W., 8th Floor                    jdennehy@steptoe.com
 Washington, DC 20006-2304                         LAURA LANE-STEELE***
 Phone: (202) 804-6245                             llanesteele@steptoe.com
                                                   STEPTOE & JOHNSON LLP
 CARL S. CHARLES*                                  1330 Connecticut Avenue NW
 ccharles@lambdalegal.org                          Washington, DC 20036
 LAMBDA LEGAL DEFENSE                              Phone: (202) 429-3000
 AND EDUCATION FUND, INC.                          Fax: (202) 429-3902
 730 Peachtree Street, N.E., Suite 640
 Atlanta, GA 30308-1210                            MICHAEL VATIS
 Phone: (404) 897-1880                             (D.C. Bar No. 422141)
 Fax: (404) 897-1884                               mvatis@steptoe.com
                                                   KHRISTOPH A. BECKER*
 * Admitted pro hac vice.                          kbecker@steptoe.com
                                                   STEPTOE & JOHNSON LLP
 ** Admitted pro hac vice. DC Bar admission        1114 Avenue of the Americas
 pending.                                          New York, NY 10036
                                                   Phone: (212) 506-3900
 *** Application for admission to U.S. District    Fax: (212) 506-3950
 Court for the District of Columbia
 forthcoming.


                                     Attorneys for Plaintiffs




                                                  19
